No. 99-40440
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-40440
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

HECTOR MARTINEZ-CRUZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-97-CR-198-1
                      --------------------
                         April 14, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Hector Martinez-Cruz appeals his conviction for conspiracy

to possess marijuana with intent to distribute and possession of

marijuana with intent to distribute.   His sole allegation of

error is that the district court erred in denying a motion to

suppress statements he made to law-enforcement officers after his

apprehension.   Martinez-Cruz has not shown that the court

committed clear error in accepting the testimony of law-

enforcement officials that no one struck him or otherwise coerced

him into waiving his rights or making a statement.      See United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40440
                               -2-

States v. Restrepo, 994 F.2d 173, 183 (5th Cir. 1993).   Having

reviewed the record, we conclude that Martinez-Cruz has shown no

error in the district court’s determination that he voluntarily

waived his rights and gave a statement about the offense.   See

id. at 184.

     AFFIRMED.